Citation Nr: 1029775	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include depression.  

2.  Entitlement to service connection for a liver disease to 
include hepatitis B.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
14, 1986, to June 25, 1986. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing transcript 
is in the Veteran's file.

In a decision in February 2007, the Board determined that new and 
material evidence had been presented to reopen the claims of 
service connection for a psychiatric disorder to include 
depression and for liver disease, and then denied each of the 
claims on the merits.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision, dated in November 2008, the 
Court vacated the Board's decision and remanded the case to the 
Board for further proceedings consistent with the Court's 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a psychiatric disorder to 
include depression, in its Memorandum Decision, the Court 
acknowledged the VA Secretary's assertion that the Veteran's 
psychiatric disorder may be secondary to his liver disease.  The 
Court vacated the Board's decision so that the Board may address 
the applicable theories of service connection. 


On the claim of service connection for liver disease, including 
hepatitis B, the Court stated that the Board failed to adequately 
discuss potentially favorable evidence.    

To comply with the Court's Order, the case is REMANDED for the 
following action:

1.  Afford the Veteran a VA liver examination 
to determine: 

a).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

The flu-like symptoms on May 30, 1986, after 
16 days of service and the assessment of 
viral syndrome on June 4, 1986, were signs or 
symptoms of hepatitis B, considering accepted 
medical principles, that is, the incubation 
period between exposure to the hepatitis 
virus and onset of illness ranges from 45 to 
180 days.

If flu-like symptoms were signs or 
symptoms of hepatitis B, considering 
accepted medical principles, then 
hepatitis B was manifested in less than 
the incubation period after reporting 
for duty and hepatitis B preexisted 
service. 

If hepatitis B preexisted service, was 
hepatitis B aggravated by service.  The 
term "aggravation" means a permanent 
increase in hepatitis B, that is, an 
irreversible worsening beyond the 
natural clinical course and character of 
the condition as contrasted to a 
temporary worsening of symptoms. 
If however after a review of the record, an 
opinion as to whether hepatitis B preexisted 
service cannot be determined without resort 
to speculation, please clarify whether the 
cause of the flu-like symptoms cannot be 
determined because there were multiple 
potential causes, when one cause is not more 
likely than any other the cause of the flu-
like symptoms and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record.

b).  If hepatitis B did not preexist service 
based on flu-like symptoms in May 1986, is 
more likely than not (probability greater 
than 50 percent), at least as likely as not 
(probability of 50 percent), less likely than 
not (probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that: 

The flu-like symptoms were signs and symptoms 
of hepatitis B documented after service, in 
July 1988, when history included hepatitis B 
that was diagnosed two years previously.  
There are no records after service from 1986.  

If however after a review of the record, an 
opinion as to whether hepatitis B began in 
service based on flu-like symptoms in May 
1986, please clarify whether the cause of the 
flu-like symptoms cannot be determined 
because there were multiple potential causes, 
when one cause is not more likely than any 
other the cause of the flu-like symptoms and 
that an opinion on causation is beyond what 
may be reasonably concluded based on the 
evidence of record.


The claims file should be made available to 
the examiner for review. 

After the development requested has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished the 
Veteran a supplemental statement of the case 
and return the case to the Board.

2.  If service connection for liver 
disease, including hepatitis B, is 
granted, then adjudicate the claim of 
service connection for a psychiatric 
disorder to include depression on a 
secondary basis (i.e., whether any current 
psychiatric disorder is caused or 
aggravated by the liver disease, including 
hepatitis B).  If the benefit sought 
remains denied, furnished the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).


